NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/406,999 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on August 19, 2021 and claims priority to provisional application 63/112,428 filed November 11, 2020.
Claims 1-8 are pending and all are rejected. Claim 1 is the sole independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The term “arbitrary” in claim 7 is a relative term which renders the claim indefinite. The term “arbitrary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests amending the claim to recite “not preset” or to strike the language of “arbitrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 USC. § 103 as being unpatentable over Saito et al. (“Saito”), United States Patent Application Publication 2021/0286583, published on September 16, 2021 in view of Terada et al., (“Terada”), United States Patent Application Publication 2016/0283188 published on September 29, 2016.

As to Claim 1, Saito teaches: A digital mixer comprising: 
an input interface (Saito: par. 0080, inputs and outputs a sound signal to and from the audio I/O [103]); 
one or more processors (Saito: par. 0080, CPU [106]); 
an output interface (Saito: par. 0080, inputs and outputs a sound signal to and from the audio I/O [103]); 
at least a first display and a second display (Saito: par. 0081, Fig. 2, displays [51-53]); and 

    PNG
    media_image1.png
    432
    723
    media_image1.png
    Greyscale

an operator, wherein the operator includes buttons for switching between a first mode and a second mode (Saito: Fig. 24, par. 0171, a selection link screen has several buttons to select the appearances of the individual displays (panels on individual bays Left, Center and Right), 
    PNG
    media_image2.png
    380
    552
    media_image2.png
    Greyscale
and the one or more processors are configured, by reading and executing a program, to: 
cause parameter setting screens of audio signals of different channels to be displayed respectively on the first display and the second display when the mode is set to the first mode (Saito: pars. 0172-73, different channels and corresponding parameter sets may be selected and configured via selection of the different buttons); 
cause different parameter setting screens of an audio signal of a single channel to be displayed respectively on the first display and the second display when the mode set to the second mode (Saito: Fig. 26, the user has selected a configuration of the buttons to allow for the display of a single channel on each of the panels Pt1 and Pt2); and

    PNG
    media_image3.png
    471
    729
    media_image3.png
    Greyscale

process an audio signal which is input from the input interface using a parameter which is set in the parameter setting screen, and output the processed signal from the output interface (Saito: par. 0206-07, signal processing on the input channel is conducted and then output).
Saito may not explicitly teach a mode-switching button to toggle between a first and second mode.
Terada teaches in general, concepts related to a library of presets for defining operation of a channel (Terada: Abstract). Specifically, Terada teaches that a configuration of preset parameters and settings may be recalled by pressing a recall button that may be selected on a touch screen (Terada: par. 0053, the recall channel button [611]). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Saito device and methods by including computer instructions to include the recall channel button as a single button to recall the layout and configuration to toggle for instance between the two modes as taught and disclosed by Terada. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user by reducing the number of steps to configure the displays appropriately as desired between the two modes.

As to Claim 2, Saito and Terada teach the elements of Claim 1.
Saito and Terada as combined further teaches: wherein the one or more processors are configured, by reading and executing the program, to: cause a state of an audio signal assigned to a certain channel strip to be displayed on the first display and cause a state of another audio signal assigned to another channel strip to be displayed on the second display when the mode switching button is set to the first mode (Saito: pars. 0172-73, different channels and corresponding parameter sets may be selected and configured via selection of the different buttons and be displayed correspondingly in the different displays); and
cause a state of an audio signal assigned to a single channel strip to be displayed on the first display and the second display when the mode switching button is set to the second mode (Saito: Fig. 26, the user has selected a configuration of the buttons to allow for the display of a single channel on each of the panels Pt1 and Pt2).

As to Claim 3, Saito and Terada teach the elements of Claim 1.
Saito further teaches: wherein the first mode is a normal mode and the second mode is a full-screen mode (Examiner asserts that the naming of the modes as normal and full-screen is merely non-functional descriptive language for the modes), the mode switching button is set to the normal mode in a default state; and the one or more processors are configured, by reading and executing the program, to: 
cause a home screen to be displayed on the first display and the second display (Saito: par. 0187, a home key link will change the display to a home screen); and 
cause parameter setting screens of audio signals of different channels to be displayed respectively on the first display and the second display when a user operation of parameter setting is performed and the mode switching button is not operated (Examiner notes there is nothing to suggest that different channels are displayed when the button is not pressed), and 
cause different parameter setting screens of an audio signal of a single channel to be displayed respectively on the first display and the second display when the user operation of parameter setting is performed and the mode switching button is operated to an ON state (Saito: Fig. 26, the user has selected a configuration of the buttons to allow for the display of a single channel on each of the panels Pt1 and Pt2).

As to Claim 4, Saito and Terada teach the elements of Claim 3.
Saito further teaches: wherein the one or more processors are configured, by reading and executing the program, to: 
cause, in a state in which the mode switching button is operated to the ON state and different parameter setting screens of an audio signal of a single channel are displayed respectively on the first display and the second display (Saito: pars. 0172-73, different channels and corresponding parameter sets may be selected and configured via selection of the different buttons and be displayed correspondingly in the different displays), 
when one of the first display and the second display returns to the home screen in response to a user operation, the other display to return to the home screen in a linked manner (Saito: par. 0187, pressing the home key may link all the dispalys to return to the home display).

As to Claim 5, Saito and Terada teach the elements of Claim 1.
Terada further teaches: wherein the one or more processors are configured, by executing the program, to: 
store in a memory a combination of different parameters of an audio signal of a single channel to be displayed on the first display and the second display in the second mode (Terada: par. 0053, the recall channel button [611] recalls the stored parameters, and it is displayed).

As to Claim 6, Saito and Terada teach the elements of Claim 5.
Terada further teaches: wherein the one or more processors are configured, by executing the program, to: 
store in the memory a combination of different parameters displayed on the first display and the second display in the second mode in a previous time, as the combination of the different parameters of the audio signal of the single channel to be displayed on the first display and the second display in the second mode (Terada: par. 0053, the recall channel button [611] recalls the stored parameters, and it is displayed)..

As to Claim 7, Saito and Terada teach the elements of Claim 1.
Terada further teaches: wherein the mode switching button is displayed as a touch button on the first display and the second display (Terada: par. 0053, the recall channel button [611]), displays a current mode state, and enables switching between the first mode and the second mode at an arbitrary timing (Examiner has not considered the term “arbitrary” for purposes of interpretation for this rejection per the § 112 rejection above. Examiner notes that the switching may be done at any time by the user, thereby switching).

As to Claim 8, Saito and Terada teach the elements of Claim 1.
Saito further teaches: wherein the parameter is a parameter for any one process of an equalizing process, a gate process, and a compression process (Saito: par. 0086, equalizing and compression processes).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujita et al., US Patent Application Publication 2012/0023406 (Jan. 26, 2012) (describing audio mixing console with pop-up screen on specific displays).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/            Primary Examiner, Art Unit 2174